Citation Nr: 0533506	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO. 97-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for bone cancer of the 
right femur, including as a result of Agent Orange exposure.

2. Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and had service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1997 and September 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

In September 2004, the Board reopen claim number 1 based on 
new and material evidence, and it remanded that claim for 
further development and remanded the PTSD claim for issuance 
of a statement of the case.  The veteran has since submitted 
a timely substantive appeal of the denial of service 
connection for PTSD. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran had a giant cell tumor of the right femur in 
1974, which was not manifest in service or within 1 year of 
separation and was unrelated to any incident of service 
origin, including Agent Orange exposure.




CONCLUSION OF LAW

Bone cancer of the right femur was not incurred or aggravated 
in service, and it may not be presumed to have been incurred 
in service, including on an Agent Orange exposure basis. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence shows that bone cancer was first manifest in 
1974. The veteran has testified that he had no symptoms of it 
until shortly before it was diagnosed in 1974, and the 
service medical records do not show it or report any knee or 
femur abnormality, either clinically or by history. 
Furthermore, he was normal on service separation examination, 
and no evidence shows that it was manifest within 1 year of 
service separation. 

The essence of the claim is that the veteran did not have 
bone cancer in 1974; rather, it was a soft tissue sarcoma or 
a malignant myeloma. The distinction is important because 
both soft tissue sarcoma and malignant myeloma may be 
presumptively service-connected based on Agent Orange 
exposure in Vietnam, whereas there is no similar presumption 
of service connection based on Agent Orange exposure for 
cancer of the bone (bone is a hard form of tissue - Dorland's 
Illustrated Medical Dictionary (26th ed., 1985), p. 183).

The preponderance of the evidence in this case, however, 
indicates that the veteran had bone cancer in 1974, not soft 
tissue sarcoma or multiple myeloma (a cancer of the cells 
normally found in the bone marrow -- Dorland's Illustrated 
Medical Dictionary (26th ed., 1985), p. 859). 

The earliest records are most probative. They indicate that 
the veteran had bone cancer which was first manifest in 1974. 
There is a letter, dated in May 1978, from the doctor who was 
in practice with the late physician who performed the 
surgery. This letter states that X-rays had shown a tumor of 
the femur, and that a radical resection of the femur was 
performed. It does not suggest that the origin of the tumor 
was in the bone marrow, or in soft tissues such as a tendon, 
and it states that the femur was radically resected. There 
were no reports of the tumor having its origin in the bone 
marrow or in a tendon. The September 1983 VA examination 
report is similar in nature. It reports a diagnosis of status 
post removal of giant cell tumor of the femur. The only 
similarity apparent between the veteran's giant cell tumor of 
his femur, and a giant cell tumor of a tendon sheath (which 
is presumptively service connectable), would be that both are 
giant cell tumors. The femur is not a soft tissue or a 
tendon. It is a bone. Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 491. The May 1978 report 
states that the pain complained of was in the knee, that 
X-rays showed a tumor of the distal femur, and that an open 
biopsy was performed, and mentioned that the radical 
resection of the tumor included the resection of the distal 5 
inches of the right femur.

No physician has indicated that it is at least as likely as 
not that the veteran had a soft tissue sarcoma or a malignant 
myeloma, and the most probative evidence, from close to when 
the cancer was diagnosed, indicates that it was cancer of the 
femur. Additionally, while the veteran served in Vietnam, 
there is no competent evidence indicating that there is a 
relationship between in-service Agent Orange exposure and his 
femur cancer. 

The record contains a September 1999 VA medical opinion, 
which notes the diagnosis of giant cell tumor and the 
positive association between Agent Orange exposure and 
subsequent development of soft tissue sarcoma, including 
giant cell tumor of tendon sheath and synovial sarcoma.  The 
physician suggested that experts in tumor pathology review 
the surgical slide to determine the primary source of the 
veteran's tumor.  This is an excellent suggestion, and the 
Board attempted to do this.  Unfortunately, however, the 
veteran has reported that the material was no longer 
available, due to the passage of time, and the VA examiner in 
June 2005 was unable to render a meaningful opinion without 
the "operative charts or slides." The record, 
unfortunately, does not contain competent evidence that a 
tendon was involved or even that the surgical or pathological 
evidence was equivocal, such that the benefit of the doubt 
doctrine could apply.  Rather, the preponderance of the 
evidence is against the claim.


Based on the evidence, the Board concludes that the veteran 
had right femur cancer which was not incurred or aggravated 
in service, and which may not be presumed to have been 
incurred in service either under the 1-year presumption for 
malignant tumors or under the presumption concerning Agent 
Orange exposure.  Femur cancer is not on the list of diseases 
presumed due to Agent Orange exposure. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran and his daughter contend that he had a soft 
tissue sarcoma or a malignant myeloma, including in the 
daughter's August 2005 interpretation of an October 1985 
diagnosis of giant cell tumor of the right distal femur. 
However, the veteran and his daughter are laypersons who, as 
such, are not competent to render such a diagnosis. Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993). The veteran's statement 
that he had had a soft tissue sarcoma, contained in an August 
2002 psychiatrist's report, is not competent evidence of that 
diagnosis, and no medical enhancement evidence in the 
psychiatrist's report elevates it to the level of competent 
evidence. It is merely repetition of lay history. The same is 
true of a May 1990 letter from a physician who stated that he 
met the veteran in September 1989 and that the veteran had a 
past medical history of having a right lower extremity 
amputation due to a giant cell carcinoma felt possibly 
related to Agent Orange exposure in Vietnam. See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that section 5103(a) notice was sent 
to the veteran after the RO's decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
received in this case.  The process carried out provided the 
claimant with a meaningful opportunity to participate 
effectively in the processing of the claim by VA. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). The timing of the notice 
did not affect the essential fairness of the adjudication. 
Id.

VA has satisfied its duty to notify. In a January 2003 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claims, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties and the "fourth element" of notice, 
in the June 2003 supplemental statement of the case.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. Service medical records, VA 
examination reports, private medical records, and lay 
statements and testimony have been submitted or obtained. The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was obtained. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for bone cancer of the 
right femur, including as a result of Agent Orange exposure, 
is denied.


REMAND

In May 2005, the veteran requested a hearing before a 
Veterans Law Judge at the RO, concerning his claim for 
service connection for PTSD. 

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO should schedule the veteran for a 
hearing at the RO before a traveling 
Veterans Law Judge.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


